Geo. G. Barnard, J.
' The decision of the referee was wrong. I do not think the civil war suspended the agency. The plaintiff’s husband had for years paid the premium to the defendant’s agent. After the war commenced, viz., in 1862, the plaintiff’s husband paid to the defendants’ agent the premium. The reason w'hy he did not pay it to the defendants themselves was because he was in the Southern States, and could not get north to pay it to them. This court has held that the agency was not suspended by the war. It would be the height of injustice to hold that the plaintiff’s husband having paid,regularly, the premium from 1850 to 1862, was, by no act *574of his, to be deprived of the benefit of the policy. It-should not be the policy of the law to increase the defenses of-life insurance companies as against persons hon.estly insuring with them.
[First Department, General Term, at New York,
June 6, 1871.
The judgment should be reversed; a new trial ordered; and the reference vacated.
. Cardozo, J., concurred in ordering a new trial.
Hew trial granted.
Cardozo and Geo. G. Barnard, Justices.]